16 So. 3d 873 (2009)
F.S., Natural Father to P.S., a Minor Child, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D09-0371.
District Court of Appeal of Florida, First District.
June 19, 2009.
F.S., pro se, for Appellant.
Kelsey C. Burnette, Gainesville, for Appellee.
PER CURIAM.
Because we lack jurisdiction to review the trial court's denial of Appellant's motion for reconsideration and rehearing, the appeal is hereby DISMISSED. See Fla. R.App. P. 9.130(a)(4) (2009) (stating "[n]on-final orders entered after final order on motions that suspend rendition are not reviewable"); see also Mobley v. McNeil, 989 So. 2d 1215, 1216 (Fla. 1st DCA 2008).
HAWKES, C.J., LEWIS and THOMAS, JJ., concur.